         Case 1:19-cv-03729-DLF Document 21 Filed 08/07/20 Page 1 of 27




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA


BLACK ROCK CITY LLC;

and

BURNING MAN PROJECT

       Plaintiffs,

v.                                                          Civ. Action No. 1:19-cv-03729-DLF

DAVID L. BERNHARDT, in his
official capacity as Secretary of the
United States Department of the Interior; and

UNITED STATES DEPARTMENT
OF THE INTERIOR; and

WINNEMUCCA DISTRICT OFFICE FOR
THE BUREAU OF LAND MANAGEMENT

       Defendants.


                         PLAINTIFFS’ AMENDED COMPLAINT
                     FOR DECLARATORY AND INJUNCTIVE RELIEF



                                       INTRODUCTION

       1.      Plaintiffs Black Rock City LLC and Burning Man Project (collectively, “BMP”)

bring this action under the Administrative Procedure Act (“APA”), 5 U.S.C. §§ 701-706, to seek

relief from Defendants’ ongoing, unlawful, and prejudicial conduct towards BMP. This conduct

threatens the viability of the iconic Burning Man Event (“Burning Man Event” or the “Event”)

held annually on public lands in Nevada’s Black Rock Desert. Defendants’ conduct over the

course of issuing permits for the past several Events include, but is not limited to: imposition of

excessive, unjustified and unreasonable permit costs; delays in issuing decisions; and refusing to
         Case 1:19-cv-03729-DLF Document 21 Filed 08/07/20 Page 2 of 27




refund unreasonable and unjustified charges. These actions have severely hampered BMP’s ability

to make critical plans and budget adequately for its lawful, permitted assembly on public lands.

These actions have also impermissibly denied BMP’s access to and use of financial resources.

Defendants’ oversight of the Event has had the effect of institutionally biasing the administrative

decision-making process against BMP, thereby causing damage to BMP and threatening the rights

of BMP and its over 70,000 BMP community participants to use public lands, as well as the

viability of the Burning Man Event on a year-to-year basis. Judicial intervention is necessary to

remedy these injuries to BMP and to reimburse BMP for the excessive and unjustified costs that

BMP was required to pay to BLM through the cost recovery process.

       2.      BMP is challenging the burdensome, unjustified, and excessive costs and other

unlawful practices imposed upon BMP by BLM through the Special Recreation Permit (“SRP”)

process, which BMP must undergo each year in order to hold the Burning Man Event on public

lands. Specifically, BMP challenges the unreasonable costs imposed by Defendant Winnemucca

District Office for the Bureau of Land Management (“BLM”), the process by which those costs

have been demanded, and the inadequate justification for the costs imposed.

       3.      Using the SRP process, BLM annually imposes inflated and unnecessary costs on

BMP without providing the adequate justification required by federal regulations. Furthermore,

BLM typically provides its final Cost Recovery Estimate Agreement to BMP within weeks of each

Event, and requires that BMP sign the agreement and pay all of the estimated costs as a condition

of receiving the SRP. Given the dilatory timing and manner in which BLM presents the Cost

Recovery Estimate Agreement and demands payment, BMP is unable, as a practical matter, to

effectively object to BLM’s estimated and inflated costs for a pending SRP or to refuse to pay

these costs. Indeed, objecting to the costs would effectively ensure that the SRP could not be



                                                2
           Case 1:19-cv-03729-DLF Document 21 Filed 08/07/20 Page 3 of 27




processed in time for that year’s Event. On a year-to-year basis, BMP therefore has no choice but

to pay BLM’s onerous demand and accede to any additional imposed requirements for the pending

permit.

          4.   As a result, BMP must pay BLM an inflated annual assessed cost recovery charge,

which presently amounts to approximately $3 million per year, and adhere to BLM decisions that

are unreasonable and contrary to law.

          5.   Through this practice, Defendant BLM has established a position of virtually

unfettered and unchecked control over BMP that is both impermissible and highly damaging to

the interests, culture, and long-term viability of the Burning Man Event, and on an annual basis,

affects tens of thousands of users of public lands.

          6.   BMP therefore seeks declaratory and injunctive relief from this institutional pattern

and practice of unlawful abuse of discretion. Accordingly, BMP requests a declaration from this

Court that BLM’s cost recovery process, including impermissible withholding of cost-recovery

funds, constitutes agency action that is arbitrary, capricious, an abuse of discretion, or otherwise

not in accordance with law; an order setting aside BLM’s inclusion of unreasonable and unjustified

costs in its cost recovery charges for the annual Events held from 2015 through 2019; an order

compelling BLM to remit payment of such unlawful costs that are owed back to BMP; and an

injunction prohibiting BLM from assessing unlawful and unjustified cost recovery charges for

future Burning Man Events.

                                 JURISDICTION AND VENUE

          7.   Jurisdiction is proper in this Court under 28 U.S.C. § 1331 because this action arises

under the laws of the United States, including the Federal Land Policy and Management Act, 43




                                                 3
         Case 1:19-cv-03729-DLF Document 21 Filed 08/07/20 Page 4 of 27




U.S.C. § 1301 et seq. (“FLPMA”), the Federal Lands Recreation Enhancement Act, 16 U.S.C. §

6801 et seq. (“FLREA”), and the Administrative Procedure Act, 5 U.S.C. § 701 et seq. (“APA”).

        8.      An actual, justiciable controversy now exists between Plaintiffs and Defendants.

The requested relief would redress the actual, concrete injuries to Plaintiffs caused by the federal

agency’s failure to comply with duties mandated by FLPMA, FLREA, APA, and the relevant

implementing regulations. The requested relief is therefore proper under 28 U.S.C. §§ 2201-2202

and 5 U.S.C. §§ 701-706.

        9.      The decisions that are the subject of this appeal are final agency actions that have

been made effective pending administrative appeal and are therefore entitled to judicial review. 5

U.S.C. § 704; 43 C.F.R. § 4.21(c). As stated in Defendants’ Memorandum in Support of Motion

to Dismiss, Plaintiffs “need not wait for the IBLA to act before seeking judicial review of BLM’s

decisions in this Court” because “the appeal regulations do not make an IBLA decision a

prerequisite to district court review under the circumstances of the case.” Defs’ Mem. in Support

of Mot. to Dismiss at 16 (Dkt No. 16-1) (citations omitted).

        10.     Venue is proper in this Court pursuant to 28 U.S.C. § 1391(e) because Defendants

maintain offices in this judicial district and a substantial part of the events or omissions giving rise

to this claim occurred in this district.

        11.     The federal government has waived sovereign immunity from suit, by operation of

the APA, pursuant to 5 U.S.C. § 701.

                                              PARTIES

        12.     Plaintiff BLACK ROCK CITY LLC is a Nevada limited liability company

headquartered in San Francisco, California. Originally incorporated in 1997 by members of the

community who created the Burning Man Event, Black Rock City LLC was the operational body

responsible for production of the Event, held annually in the Black Rock Desert of Northwestern

                                                   4
          Case 1:19-cv-03729-DLF Document 21 Filed 08/07/20 Page 5 of 27




Nevada, through 2018. Since 2014, Black Rock City LLC has been wholly owned by Plaintiff

Burning Man Project. Black Rock City LLC retains no profits and all earnings are dedicated to

the charitable activities of Burning Man Project.

        13.     Plaintiff BURNING MAN PROJECT is a California nonprofit public benefit

corporation recognized as exempt under section 501(c)(3) of the Internal Revenue Code, and

headquartered in San Francisco, California. Burning Man Project assumed responsibility for

producing the Burning Man Event in 2019, and is therefore the SRP permittee for the 2019 Burning

Man Event. Burning Man Project retains no profits and all earnings are dedicated to furthering its

charitable activities.

        14.     Plaintiffs (individually and collectively referred to herein as “BMP”), along with

their predecessors, are now, and have been at all relevant times since 1992, permittees of

Department-administered public lands located within the Black Rock Desert National

Conservation Area in Pershing County, Nevada (the “Black Rock NCA”), for the purposes of

conducting the annual Burning Man Event.

        15.     Defendant DAVID L. BERNHARDT (“Secretary”) is the Secretary of the United

States Department of the Interior and is sued in his official capacity.

        16.     Defendant    UNITED       STATES      DEPARTMENT          OF   THE    INTERIOR

(“Department”) is a federal executive department of the United States government charged by law

with administering public lands, including the Black Rock NCA, in accordance with FLPMA,

FLREA, and other federal laws and regulations.

        17.     Defendant WINNEMUCCA DISTRICT OFFICE FOR THE BUREAU OF LAND

MANAGEMENT (“BLM”) is an office of the administrative body to which the Department has

delegated management of these public lands.



                                                  5
         Case 1:19-cv-03729-DLF Document 21 Filed 08/07/20 Page 6 of 27




                                 STATUTORY FRAMEWORK

The Administrative Procedure Act

       18.     The Administrative Procedure Act, 5 U.S.C. §§ 701–706, authorizes courts to

review final agency actions and hold unlawful and set aside final agency actions, findings, and

conclusions that are arbitrary and capricious, an abuse of discretion or otherwise not in accordance

with law; contrary to constitutional right, power, privilege, or immunity; or which are in excess of

statutory jurisdiction, authority, or limitation; or without observance of procedure required by law.

5 U.S.C. § 706(2)(A)-(D). The APA provides a cause of action to challenge any final agency action

taken pursuant to any statute where the action is made reviewable by that statute, or where there

is no other adequate remedy in a court. 5 U.S.C. § 704.

The Federal Land Policy and Management Act

       19.     The Federal Land Policy and Management Act, 43 U.S.C. § 1701 et seq.

(“FLPMA”), gives the Secretary the authority to manage public lands and regulate the use of public

lands, such as a recreational use, through permits, leases, licenses, and other approval instruments.

43 U.S.C. § 1732(b). FLPMA also provides the Secretary with the authority to establish reasonable

fees and charges, including those intended to reimburse the federal Government for reasonable

costs associated with applications and other documents relating to the use of public lands. 43

U.S.C. § 1734. When setting such reasonable costs, the Secretary must consider certain criteria

such as: actual costs (exclusive of management overhead); monetary value of the rights or

privileges sought by the permit applicant; efficiency of the government processing involved; the

portion of the cost that benefits the general public rather than for the exclusive benefit of the

applicant; any public service provided; and other factors relevant to determining reasonableness.

43 U.S.C. § 1734(b).



                                                 6
         Case 1:19-cv-03729-DLF Document 21 Filed 08/07/20 Page 7 of 27




The Federal Lands Recreation Enhancement Act

       20.     The Federal Lands Recreation Enhancement Act, 16 U.S.C. § 6801 et seq.

(“FLREA”), delegates BLM with the authority to issue and administer special recreation permits

(“SRPs”), and to collect fees in connection with issuance of the permit, “for specialized recreation

uses” of public lands, including recreation events. 16 U.S.C. § 6802(h). The FLREA sets forth

certain criteria that must be considered when establishing SRP fees, including: benefits and

services provided to the permittee; the aggregate effect of recreation fees on recreation users and

recreation service providers; comparable fees charged elsewhere by other public agencies and

nearby by private sector operators; and the public policy or management objectives served by the

recreation fee. 16 U.S.C. § 6802(b).

Federal Public Lands Permitting Regulations

       21.     The regulations at 43 C.F.R. Part 2920 set forth general provisions and procedures

relating to leases, permits, and easements for non-federal use of public lands, including SRPs.

These regulations allow reimbursement from permit applicants for “reasonable administrative and

other costs incurred” by the agency in processing an application and conducting associated

monitoring activity. 43 C.F.R. § 2920.6(b). The regulations require that a permit applicant be

furnished with a statement of costs before a fee can be assessed and collected. 43 C.F.R. §

2920.6(c).

       22.     The regulations at 43 C.F.R. Part 2930 (the “SRP Regulations”) provide BLM with

the authority to issue and administer SRPs, as well as establish and charge SRP fees, including

fees for recovery of BLM’s processing costs (“Cost Recovery Charge”). 43 C.F.R. §§ 2931.2(a),

2932.31. The Cost Recovery Charge must be limited to the costs incurred by BLM for issuing the




                                                 7
         Case 1:19-cv-03729-DLF Document 21 Filed 08/07/20 Page 8 of 27




permit, which include “necessary environmental documentation, on-site monitoring, and permit

enforcement.” 43 C.F.R. § 2932.31(e)(3).

BLM Agency Guidance

       23.     The BLM Recreation Permit and Fee Administration Handbook, H-2930-1 (“SRP

Handbook”), provides guidance for BLM’s administration of recreation permits, including SRP

application processing, issuance, permit stipulations, and fees. With respect to the Cost Recovery

Charge, the SRP Handbook articulates that “[c]ost recovery covers all federal activities that convey

special benefits to recipients beyond those accruing to the general public.” SRP Handbook at 1-

20. All of the costs included in the Cost Recovery Charge must be for services that not only directly

relate to the proposed activity, but that also do not broadly benefit the general public. SRP

Handbook at 1-28. Such costs must be based upon the “actual personnel, vehicle, travel, and

material costs required to issue, administer, and monitor the SRP.” SRP Handbook at 1-22

(emphasis added).

       24.     The SRP Handbook specifies the kind of information that BLM must provide in

support of its Cost Recovery Charge, stating:

       [T]he applicant is entitled to a thorough accounting of the use of cost recovery
       funds. Staff who charge time to the [Cost Recovery Charge] must document their
       time and describe their activity on BLM Form 1323-1, Reimbursable Project Log.
       The project manager must maintain time logs, copies of receipts, vehicle reports,
       etc., that reflect charges to the project.

SRP Handbook at 1-30, 1-31 (emphasis added).

       25.     The SRP Handbook further requires that BLM must “notify the applicant of

potential charges in writing within 30 calendar days of receipt of the application,” SRP Handbook

at 1-22, and that all of these estimated costs must be reviewed with the permit applicant.

Specifically, BLM must provide a decision letter that contains an estimate of all direct and indirect



                                                 8
         Case 1:19-cv-03729-DLF Document 21 Filed 08/07/20 Page 9 of 27




costs to the permit applicant and an outline of the cost recovery agreement that both parties would

execute. SRP Handbook at 1-28.

       26.     BLM’s Manual MS-1323 – Cost Recovery for Reimbursable Projects/Activities

(“1323 Manual”) sets forth the agency’s policy and procedures relating to cost recovery. Like the

SRP Handbook, the 1323 Manual expressly requires BLM to record in detail any costs and

activities for which it seeks reimbursement through a Cost Recovery Charge, stating:

       All direct costs must be supported by documentation to establish that the costs
       were accurately determined and properly recorded. Supporting documentation
       may include time and attendance reports, invoices, authorizations, certifications,
       computations, agreements, and other evidential matter. Duty time coded to these
       projects must be supported by daily log entries which describe the work performed.

1323 Manual at .18B2 (emphasis added).

       27.     Moreover, the 1323 Manual requires that BLM must, among other things, develop

preliminary plans that estimate the costs that will be incurred from application processing and

monitoring permitted activities, and provide the applicant with a written decision of estimated

reasonable costs. 1323 Manual at .15E4, .15F3.

                                   FACTUAL ALLEGATIONS

I.     The Burning Man Event

       28.     The Burning Man Event currently attracts more than 70,000 participants who, over

the course of eight days, camp and participate in a unique experimental community on the public

lands managed by BLM in northern Nevada. Each year since 1990 (except for 1997, when the

Event was held on private land), the Burning Man Event has taken place on the public lands located

in what is now the Black Rock Desert—High Rock Canyon Emigrant Trails National Conservation

Area (“Black Rock NCA”) in northern Nevada. 1


1
 Plaintiffs note that, for the first time in thirty-five years, the annual Event has been cancelled for
2020 due to both the uncertainty regarding the coronavirus (“COVID-19”) pandemic and the

                                                  9
        Case 1:19-cv-03729-DLF Document 21 Filed 08/07/20 Page 10 of 27




       29.     Congress established the Black Rock NCA in 2000 and included express findings

that large-scale, permitted recreational activities, such as the Burning Man Event, are expected to

continue on the site. The Event was specifically made a part of the Resource Management Plan for

the Black Rock NCA.

       30.     Over the past 27 years, the Event has grown in size, popularity, and complexity.

Tickets for the Event have sold out every year since 2011, and tickets offered in the main sale sell

out within minutes. The Event generates an estimated $75 million per year for the local Nevada

economy and represents more than 560,000 visitor days to the public lands.

       31.     The Event has been managed and executed by Black Rock City LLC and its

successor Burning Man Project since 1997. The Event’s ethos and culture are rooted in the 10

Principles of Burning Man: Radical Inclusion, Gifting, Decommodification, Radical Self-reliance,

Radical Self-expression, Communal Effort, Civic Responsibility, Leaving No Trace, Participation,

and Immediacy. 2 These concepts are central to the Event participants’ experience at Burning Man,

and they are also reflected in the Event’s commitment to and record of health, safety, and

environmental compliance.

       32.     Event operations are organized into and implemented by over fifty year-round

departments and teams dedicated to ensuring the Event is properly permitted and run in a manner

that promotes environmental compliance and public health and safety for all persons on location.

BMP engages thousands of competent and highly trained health and safety employees, contractors,

and volunteers, many of whom have supported the Burning Man Event for well over a decade in




onerous new requirements that BLM has imposed through its Decision Letters and other recent
demands.
2
  See Burning Man Project, The 10 Principles of Burning Man,
https://burningman.org/culture/philosophical-center/10-principles/ (last visited July 6, 2020).

                                                10
        Case 1:19-cv-03729-DLF Document 21 Filed 08/07/20 Page 11 of 27




their respective fields of expertise. These health and safety personnel include the Black Rock

Rangers, which is an internal BMP department tasked with helping ensure the safety of all

participants by, among other activities, providing security at the perimeter of scheduled artwork

burns and engaging in 24-hour patrols on foot and bicycle for the duration of the Event. The BMP

Emergency Services Department deploys hundreds of licensed, professional medical, fire

protection, hazardous materials response, and crisis intervention personnel who staff multiple first-

aid and fire stations and provide triage to the Nevada-licensed emergency care facility onsite. BMP

ensures the availability of ground and air ambulance services and a dedicated runway for nighttime

medivac needs. Hundreds of trained staff provide management and security at the entrance gates,

airport, and perimeter of the Event, utilizing state-of-the-art means and methods. BMP also

engages over six hundred trained employees, contractors, and volunteers to safely construct and

manage the Event’s infrastructure, and several hundred more to ensure environmental compliance

and to provide Event-related communications and information to participants. BLM has active

knowledge of BMP’s operational and implementation plans on a year-to-year basis. BMP involves

BLM in all levels of environmental compliance planning and execution. Moreover, BMP has a

robust team that utilizes state-of-the-art GPS technology to prevent, remediate, and track potential

environmental impacts, and BMP provides this information to BLM.

       33.     Consistent with Burning Man’s 10 Principles, BMP and BLM have developed and

refined a “Leave No Trace” standard for the Event. The standard governs BMP’s installation,

operation, and deconstruction of the Burning Man Event, so that the portion of the Black Rock

Desert utilized by the Event is returned to its natural desert state in the weeks following the Event.

Over the approximately 35 days leading up to the Burning Man Event, BMP constructs and installs

complex infrastructure to help ensure that the Burning Man Event runs in a manner that prioritizes



                                                 11
        Case 1:19-cv-03729-DLF Document 21 Filed 08/07/20 Page 12 of 27




safety and environmental protection. Following the conclusion of the Burning Man Event, such

infrastructure is deconstructed and removed from the site within 35 days so that there is effectively

no trace of the Event. BLM typically inspects the Burning Man Event site approximately four to

five weeks after the Event’s completion to ensure that BMP is in compliance with the rigorous

“Leave No Trace” requirements of its SRP. To date, BMP has passed every inspection following

the annual Event, including its most recent inspection for the 2019 Event.

II.    BLM Administration of the SRP for the Burning Man Event

       34.     Pursuant to the requirements of FLPMA and FLREA, BMP must apply for a

Special Recreation Permit (“SRP”) to allow the Event to take place on the public lands within the

Black Rock NCA. Planning for each event is a multi-year process. Before one Event is over, BMP

has already begun planning for the next year’s Event, which includes preparing and submitting an

SRP application to BLM.

       35.     BLM charges BMP annually for its costs to administer the Burning Man SRP

pursuant to FLPMA, FLREA, the SRP regulations, and the BLM guidance documents as described

above (collectively, the “Cost Recovery Requirements”). Under this cost recovery scheme, BLM

charges BMP for all of BLM’s direct and indirect costs (collectively, “Cost Recovery Charge”),

in addition to 3% of BMP’s gross receipts as a commercial use fee.

       36.     Pursuant to the Cost Recovery Requirements, as described above, BLM is only

permitted to assess reasonable costs necessary for the administration of the SRP, including the

costs of issuing the SRP and conducting necessary documentation, on-site monitoring, and permit

enforcement. This does not include costs that convey benefits to the general public. See SRP

Handbook at 1-20.




                                                 12
        Case 1:19-cv-03729-DLF Document 21 Filed 08/07/20 Page 13 of 27




       37.     In accordance with these requirements, BLM must provide the permittee with a

reasoned, written explanation for all assessed costs supported by the facts of record to demonstrate

that such costs are not arbitrary, capricious, or an abuse of discretion. Stated simply in BLM’s

SRP Handbook, “[t]he applicant is entitled to a thorough accounting of the use of cost recovery

funds.” SRP Handbook at 1-30; see also 1323 Manual at .18B2 (emphasis added).

       38.     The Cost Recovery Charge is estimated by BLM on an annual basis prior to that

year’s Event. The Cost Recovery Charge is provided to BMP in the form of a Cost Recovery

Estimate Agreement, and BMP must sign the agreement and pay the estimated amount in full as a

condition of receiving the SRP for that year’s Event. As of 2017, the Cost Recovery Estimate

Agreement has been provided to BMP in two phases.

       39.     After the Event, BLM inspects the site to ensure that BMP is in compliance with

the terms of its SRP. BLM then issues a Final Decision on the Cost Recovery Charge, typically

in late January of the following year. This Final Decision on the Cost Recovery Charge assesses

to BMP all costs that BLM alleges it incurred for the prior year’s Event. The final total is generally

slightly lower than the estimated total that BMP was required to pay prior to the Event, and BLM

sends BMP a refund for any overage along with the Final Decision.

       40.     Between 2007 and 2011, BLM increased its Cost Recovery Charge by about 10%

per year. During this time, population at the Burning Man Event increased by about 4% per year.

       41.     Since 2011, however, BLM has significantly increased its Cost Recovery Charges

while failing to provide any reasoned, written basis for such cost escalation, as is required by law.

       42.     Specifically, BLM has consistently limited the documentation it provides BMP to

summary spreadsheets that contain minimal information and copies of BLM’s receipts and

contracting documents each year, without any explanation that would enable BMP to confirm how



                                                 13
        Case 1:19-cv-03729-DLF Document 21 Filed 08/07/20 Page 14 of 27




these cost were related to the Burning Man event, much less whether the expenses were reasonably

necessary for BLM’s administration of the Burning Man SRP.

       43.     Although BMP, as permittee, is entitled to receive a “thorough accounting” of

BLM’s Cost Recovery Charge without request, BMP has nevertheless requested on multiple

occasions that BLM explain in writing why various costs were necessary for the administration of

the Burning Man SRP.

       44.     Despite the Cost Recovery Requirements, and BMP’s requests, BLM has never

provided a sufficient level of detail to ascertain the basis, accuracy, or reasonableness of the costs

it alleges to have incurred each year from administration of the Burning Man SRP.

       45.     Even though BLM has consistently failed each year to provide a reasoned

explanation for its assessed costs, BMP has been able to identify instances of unreasonable,

excessive and unnecessary expenditures.

       46.     BLM’s aggressive demands even caught the attention of the press several years ago,

when BLM personnel insisted BMP provide “outlandishly unnecessary” amenities such as 24-hour

access to certain snack foods and a luxury compound for BLM guests. 3

       47.     As described below, the largest and fastest-growing category of BLM costs is law

enforcement. The scale of BLM’s law enforcement program far exceeds what is reasonably

necessary for the Event, with BLM’s own data confirming that officers are only engaged in law

enforcement activities about one-third of their time, on shifts for which they are paid at premium




3
  See Jenny Kane, BLM Demands Burning Man Provide 24-hour Access to Ice Cream, RENO
GAZETTE JOURNAL, June 26, 2015, https://www.rgj.com/story/ news/2015/06/26/blm-demands-
burning-man-provide-hour-access-ice-cream/29357065/, as well as State congressional
representatives, see Benjamin Siegel, How Harry Reid is Fighting for Burning Man, ABC News,
Jul. 1, 2015, https://abcnews.go.com/Politics/harry-reid-fighting-burning-
man/story?id=32161151.

                                                 14
        Case 1:19-cv-03729-DLF Document 21 Filed 08/07/20 Page 15 of 27




overtime rates due to a “mission-critical work” designation that BLM has applied to the Event

without justification. In 2018, BLM charged BMP nearly $1 million for the direct costs of law

enforcement labor alone.

       48.     Likewise, each year, labor costs make up a significant percentage of total BLM

expenditures, but the documentation that BLM provides to BMP to substantiate these costs merely

lists each employee’s name, title, and total hours worked, along with a few words to generally

describe their duties. Such scant information is insufficient to allow BMP to meaningfully assess

whether any of BLM’s labor charges (and other expenses for such personnel, including the costs

of travel and technology) were reasonably incurred in connection with the Burning Man SRP, such

that they could appropriately be charged to BMP through cost recovery.

       49.     Furthermore, for the past several years, BLM required that BMP pay for

superfluous medical services, a bloated communications and technology program, unexplained

travel, and equipment and supplies for which there was no meaningful explanation. For instance,

BLM requires that BMP pay for a separate medical facility solely for BLM personnel, despite the

comprehensive patient care and state-of-the-art medical infrastructure that BMP already provides

onsite which is fully equipped to handle all onsite personnel including BMP staff, Event

participants, Event contractors, and BLM personnel. These expenses greatly exceed BLM’s

reasonable needs for a two-week operation. BMP should not be forced to pay for BLM’s equipment

upgrades that are either superfluous, redundant, or benefit the general public.

       50.     In addition to these escalated and unjustified costs, BLM presents its Phase 2 Cost

Recovery Estimate Agreement for each year’s Event just a few weeks before BMP must begin

onsite work for the Event, and at a date after BMP has sold thousands of tickets and incurred

significant Event production expenses. BMP must sign this Cost Recovery Estimate Agreement



                                                15
        Case 1:19-cv-03729-DLF Document 21 Filed 08/07/20 Page 16 of 27




before BLM will issue an SRP for the forthcoming Event, leaving BMP with no reasonable time

to review, consider, or appeal the terms of the Cost Recovery Estimate Agreement.

       51.     If BMP were to object to the Cost Recovery Charge set forth in the annual Cost

Recovery Estimate Agreement and decline to pay it, then, as consistent with the Cost Recovery

Requirements, BLM would refuse to issue the SRP, and the forthcoming Event would be

jeopardized. Due to the unreasonably and unnecessarily late date that BLM sets forth its Cost

Recovery Charge, BMP must make significant investments in the Event prior to receiving the cost

estimate. Moreover, by the time BLM provides its cost estimate to BMP, tens of thousands of

Event participants from around the world have purchased tickets and made plans to assemble at

the Event. In short, whether by design or practice, the late date that BMP receives the Cost

Recovery Charge makes objection to BLM’s estimate essentially infeasible.

       52.     Therefore, BMP has no choice but to pay BLM’s unreasonable Cost Recovery

Charges, despite the lack of sufficient supporting information or time for BMP to review or engage

in discussion with BLM regarding the estimated costs. By delaying issuance of the Cost Recovery

Charges until the last minute and providing scant supporting information and opportunity for

objection, BLM deprives BMP of its due process rights under FLPMA, as a practical matter, by

effectively denying BMP the ability to assess the legitimacy of any of the charges prior to payment.

This abusive pattern and practice results in an administrative “Hobson’s choice” for BMP to either

accept BLM’s charges and conditions, however unreasonable, or cancel the already-scheduled

Burning Man Event.

       53.     BLM’s pattern and practice of delay is also not limited to the Cost Recovery

Charges. BLM often delays providing BMP with the annual SRP stipulations until so close to the

upcoming Event — when BMP has already planned operations, expended significant sums, and



                                                16
        Case 1:19-cv-03729-DLF Document 21 Filed 08/07/20 Page 17 of 27




entered into contractual agreements for the Event — that BLM claims there is no time for

negotiation of the proposed stipulations. Like the Cost Recovery Charges, BLM’s delay in

providing the proposed stipulations effectively leaves BMP no choice but to agree to the

stipulations, however unreasonable they may be, or cancel the Event.

       54.     For these reasons, Defendants’ control over and abuse of the SRP process,

assessment of costs, and decisions on appeals of those costs, gives Defendants considerable

leverage over a permit applicant such as BMP, resulting in economic injury to BMP as permittee.

III. Specific Circumstances Giving Rise to Need for Judicial Intervention 4

       55.     In 2012, BLM’s Cost Recovery Charge increased to a total of $1,371,731, equating

to a 60% increase from 2011. The Burning Man Event’s participant population increased by only

4% that year. This increase was due in large part to BLM’s requirement to increase BLM law

enforcement staffing levels by 37%, from 51 officers in 2011 to 70 officers in 2012. As a result

of this decision, BLM’s labor costs shot up, as did all related costs from staff lodging, meals, and

travel to technology services and equipment. Yet, BLM has never adequately explained the

substantial increases, and BMP is not aware of any safety or other issues that warranted such an

increase.

       56.     Another notable distinction from prior years that arose in 2012 is BLM’s

designation of the Burning Man Event as an “emergency special event.” Pursuant to 5 C.F.R. §



4
  Although BMP focuses primarily on the Cost Recovery Charges for Events held in 2015 through
2019, BMP notes that BLM’s practice of assessing unreasonable costs and burdensome
requirements on BMP through the SRP process began as early as 2012. The previous BLM
leadership personnel responsible for initiating these cost increases also threatened to delay or deny
BMP’s SRP altogether if BMP exercised its right to appeal. Only after these personnel were
reassigned in 2015, due to ethical violations and other misconduct, did BMP believe that it could
viably exercise its right to appeal without automatically jeopardizing the Event. Thus, BMP filed
its first appeal following the BLM personnel reassignment in 2015, after new BLM leadership
indicated it would rectify the wrongs that had been done, but then failed to do so.

                                                 17
        Case 1:19-cv-03729-DLF Document 21 Filed 08/07/20 Page 18 of 27




550.103, “[E]mergency means a temporary condition posing a direct threat to human life or

property, including a forest wildfire emergency” (emphasis added).

       57.     This “emergency” designation entitled all BLM employees involved with the

Burning Man Event to premium pay under the annual maximum earning limitations, thereby

further increasing BLM’s labor and related costs charged to BMP through the Cost Recovery

Charge. To justify this designation, BLM informed BMP that the designation was intended to

facilitate assignment of officers from other regions to assist in administration of the Burning Man

Event, rather than to address an emergent condition to “a direct threat to human life or property.”

BLM has never provided documentation to BMP indicating any difficulty in securing a sufficient

number of staff to reasonably meet the needs of the Burning Man Event. This designation also

remained in place and continued contributing to increased costs from 2012 through 2016, even

though BLM’s sparse labor summaries did not confirm the designation’s existence, basis, or

effects. In fact, BLM declined BMP’s repeated requests between 2012 through 2016 to provide

written documentation of the “emergency” designation or BLM’s basis for applying this

designation to the Event. BMP only learned of the designation in early 2017 through its own

inspection of BLM’s Burning Man Event files at the Winnemucca District Office.

       58.     Despite BLM’s representation that its costs would remain flat in 2013, BLM’s Cost

Recovery Charge more than doubled in 2013 to a total of over $2.93 million. When BMP requested

an explanation as to the increased costs, BLM officials claimed that the increase was due in part

to a one-time upgrade of BLM’s infrastructure for “safety” reasons, including implementation of

a new computer-aided dispatch (“CAD”) system. BLM assured BMP that the CAD system would

provide data about BLM’s law enforcement activities that would justify, explain, and reduce the

costs that BLM charged BMP through cost recovery. However, when BMP requested such



                                                18
        Case 1:19-cv-03729-DLF Document 21 Filed 08/07/20 Page 19 of 27




information, BLM officials informed BMP that BLM’s requirement to provide an explanation did

not apply to law enforcement costs, which, according to one BLM official, “costs what it costs.”

       59.     BLM’s 2014 Cost Recovery Charge further increased by $700,000, representing a

total increase of over 291% (over $2.8 million) in just three years. This nearly threefold increase

in costs assessed by BLM is entirely disproportionate to the 39% increase in attendance at the

Burning Man Event over the same timeframe. Like in 2012 and 2013, BLM did not furnish BMP

with any data or other evidence to justify BLM’s cost increase from the prior year. Instead, BLM

offered to sign a memorandum of understanding (“MOU”), under which BMP would fulfill certain

contracts (i.e., BLM requirements) directly, rather than BLM fulfilling those services and charging

those costs back to BMP through the Cost Recovery Charge. Because such an arrangement would

prevent BMP from having to pay the indirect administrative cost rate for these contracts, which

BLM applies to all direct expenditures charged through cost recovery, 5 execution of the MOU was

expected to reduce BMP’s overall costs for the Event. In practice, however, in addition to the

$700,000 increase in BLM’s Cost Recovery Charge, BMP spent approximately $670,000 in MOU-

related activities, thereby inflating BMP’s costs for the 2014 Burning Man Event even further.

       60.     The planning process for the 2015 Burning Man SRP was marred by delays and

friction resulting from BLM’s unprecedented demands of BMP, including a luxury compound to

accommodate “VIP” personnel and 24-hour access to Choco Taco ice cream bars. These demands

became the subject of a public outcry and criticism by elected officials, with then-Senator Harry

Reid admonishing then-Interior Secretary Sally Jewell that such facilities “should be beyond the




5
  Plaintiffs note that BLM has the authority to waive the indirect administrative cost rate pursuant
to 43 C.F.R. §§ 2932.31(d)(2), 2932.34. BMP has made several requests for a waiver over the
years, which BLM has denied.

                                                19
        Case 1:19-cv-03729-DLF Document 21 Filed 08/07/20 Page 20 of 27




scope of the permitting requirements.” BLM ultimately withdrew its demands for the VIP

compound.

       61.     Moreover, BMP did not receive the 2015 Cost Recovery Estimate Agreement until

just a few weeks before the start of the 2015 Burning Man Event, days before site work was

scheduled to begin. Like prior years 2012 through 2014, BLM’s 2015 Cost Recovery Charge

estimate, totaling over $2.9 million, included only minimal, summary information that was

insufficient to satisfy the regulatory requirement of a written, reasoned explanation in accordance

with the Cost Recovery Requirements. See 43 U.S.C. § 1734, 16 U.S.C. § 6802, and 43 C.F.R. §

2932.31. Yet, BMP was pressured into signing the unsupported estimate without adequate review

or sufficient documentation, with BLM advising that the SRP for the 2015 Event would not be

issued until BMP had signed the Cost Recovery Estimate Agreement and paid the estimate to

BLM.

       62.     On January 27, 2016, BLM issued a Final Decision on the Cost Recovery Charge

for the 2015 Event. Like the Cost Recovery Charge estimate, the Final Decision included only

minimal, summary information that was insufficient to satisfy the regulatory requirement of a

written, reasoned explanation in accordance with the Cost Recovery Requirements.

       63.     On January 30, 2016, and again on February 22, 2016, BMP requested written

explanations for why each of BLM’s costs were necessary for the administration of the Burning

Man SRP, to which BMP, as permittee, was legally entitled. BLM declined to provide information

sufficient for BMP to assess the reasonableness of all of the costs assessed in the 2015 Cost

Recovery Charge. 6




6
 BMP timely filed a Notice of Appeal of BLM’s 2015 Cost Recovery Charge to the IBLA on
February 24, 2016 (Case No. IBLA 2016-115), requesting that IBLA determine BLM’s 2015 Cost

                                                20
        Case 1:19-cv-03729-DLF Document 21 Filed 08/07/20 Page 21 of 27




       64.     The BLM personnel primarily responsible for these unnecessary demands and

escalated cost increases for the administration of the Burning Man SRP were ultimately reassigned

to other positions in late 2015, following investigation into at least one of the BLM personnel’s

actions at the Burning Man Event. Yet, despite apparent violations of their duties as agency

officials, and promises by BLM to rectify the unreasonable and unjustified cost recovery scheme

that had originated with these officials, BLM has continued with these abusive practices.

       65.     While collaboration between BLM and BMP did improve in planning for the 2016

Event, BLM did not reduce any of the programs or costs that were initially escalated without

justification under the prior leadership, including the excessive expenditures on labor, support, and

infrastructure for law enforcement and technology services and equipment.

       66.     BLM issued a Final Decision on the Cost Recovery Charge for the 2016 Event on

January 30, 2017, reflecting a slight overall reduction in its costs. However, much of the year-

over-year reduction was attributable to BMP directly taking on certain of BLM’s responsibilities

and costs that were formerly managed by BLM and paid through cost recovery — including several

government contracts for the Joint Operations Center. Taking these “in kind” costs into account,

the total amount BMP paid BLM to administer the 2016 SRP decreased by 7% from 2015, but the

2016 costs were 274% higher than just five years earlier in 2011.

       67.     Again, BLM’s Final Decision on the Cost Recovery Charge for the 2016 Event

lacked the sufficient explanation of the apparently unreasonable charges assessed by BLM that

BMP, as permittee, was legally entitled to receive under the Cost Recovery Requirements. 7



Recovery to be deficient and unreasonable; disallow BLM’s 2015 cost recovery; and remand to
BLM for proper refund to BMP accordingly.
7
  BMP timely filed a Notice of Appeal of BLM’s 2016 Cost Recovery Charge to the IBLA on
February 28, 2017 (Case No. IBLA 2017-0126), seeking dismissal of BLM’s unjustified costs
included in the 2016 Cost Recovery Charge and remand to BLM for refund to BMP accordingly.

                                                 21
        Case 1:19-cv-03729-DLF Document 21 Filed 08/07/20 Page 22 of 27




       68.     The following year, BLM likewise failed to adequately justify the 2017 Cost

Recovery Charge, which remained about the same as the previous year, and the minimal evidence

available to BMP indicated that many of these costs were objectively unreasonable. 8

       69.     Notably in 2017, upon BMP’s objection, BLM stopped its practice of designating

the Burning Man Event as an “emergency” event, which was contributing to the inflated Cost

Recovery Charge by permitting all BLM employees involved with the Burning Man Event to

receive premium pay. However, in exchange, BLM designated the Event as “mission-critical” to

permit deployment of additional BLM personnel from other regions for the Event, thereby

contributing to increased labor costs charged to BMP through the Cost Recovery Charge. BLM

never provided any justification for either the “mission-critical” designation or the need for

additional personnel to reasonably meet the needs of the Burning Man Event.

       70.     In 2018, BLM continued its pattern of assessing unreasonable, substantial costs

against BMP through the 2018 Cost Recovery Charge process without providing a sufficient

explanation that such costs were reasonably necessary for the administration of the Burning Man

SRP.

       71.     On March 29, 2019, BLM issued its Final Decision on the 2018 Cost Recovery

Charge totaling $2,578,065, which was an increase of approximately 10% from 2017. This

increase was in addition to the “contract” costs that BMP was now directly responsible for, outside

of the Cost Recovery Charge.




8
 BMP timely filed a Notice of Appeal of BLM’s 2017 Cost Recovery Charge to the IBLA on
February 22, 2018 (Case No. IBLA 2018-0086), seeking a determination that BLM’s 2017 Cost
Recovery Charge was unjustified and unreasonable; requesting that IBLA order BLM to comply
with cost recovery requirements and provide reasoned explanations to justify all charges assessed
against BMP; and requesting a refund to BMP for the charges not reasonably incurred in
connection with the Burning Man SRP.

                                                22
        Case 1:19-cv-03729-DLF Document 21 Filed 08/07/20 Page 23 of 27




       72.     Like the Cost Recovery Charges for the preceding six Events, BLM’s 2018 Cost

Recovery Charge lacked sufficient explanation of the apparently unreasonable charges assessed

by BLM that BMP, as permittee, was legally entitled to receive under the Cost Recovery

Requirements. 9

       73.     The Burning Man Event underwent an administrative transition in 2019 in which

the non-profit Burning Man Project took over responsibility of the Burning Man Event from its

wholly owned subsidiary Black Rock City LLC, including the SRP process and event production.

BLM, however, remained consistent in its assessment of unreasonable and unsubstantiated costs.

In the same manner as it had abused the cost recovery process against Black Rock City LLC for

the years preceding, BLM charged BMP excessive costs through its Cost Recovery Charge without

providing sufficient explanation as to the reasonable necessity of such costs for administration of

the 2019 Event’s SRP. 10

       74.     From 2015 through 2019, BMP paid BLM a total of more than $18 million for

BLM’s fees and costs to administer the annual Burning Man SRP. Of these total costs, BMP paid

BLM more than $12.5 million in Cost Recovery Charges, which were assessed without adequate

justification. BMP remitted over $2.9 million to BLM as the Cost Recovery Charge estimate for

the 2019 Event alone, much of which BLM spent on labor and equipment that was unsupported

by any reasoned explanation.




9
   BMP timely filed a Notice of Appeal of BLM’s 2018 Cost Recovery Charge to the IBLA on
April 26, 2019 (Case No. IBLA 2019-0109), requesting that IBLA order BLM to comply with cost
recovery requirements and grant a refund for unreasonable costs assessed against BMP through
the cost recovery charge process.
10
   BMP timely filed a Notice of Appeal of BLM’s 2019 Cost Recovery Charge to the IBLA on
April 6, 2020 (Case No. IBLA 2020-0302), requesting that IBLA order BLM to comply with Cost
Recovery Requirements and grant a refund for unreasonable costs assessed against BMP through
the Cost Recovery Charge process.

                                                23
        Case 1:19-cv-03729-DLF Document 21 Filed 08/07/20 Page 24 of 27




       75.     These unreasonable and unjustified costs imposed upon BMP for these annual

Events have been made final and operative through BLM’s collection and retention of the Cost

Recovery Charge, despite BLM’s unlawful practice of failing to provide adequate justification as

required by the Cost Recovery Requirements.

       76.     BLM’s pattern of annually imposing unreasonable and excessive costs through the

Cost Recovery Charge process has persisted, up to and including the Cost Recovery Charge for

the 2020 Burning Man Event. BLM’s estimate for only Phase 1 of the 2020 Cost Recovery Charge

was over $1.8 million. Despite BMP’s objections to the inflated Phase 1 estimate, BMP was

required to pay this amount before BLM even provided the Phase 2 estimate, which BMP would

also be required to pay to BLM before the 2020 Event. Although the 2020 Event has been cancelled

for the reasons described in Note 1 supra, the Phase 1 estimate for the 2020 Cost Recovery Charge

makes clear BLM’s intent to continue its pattern of imposing unreasonable costs without any

justification. It is unreasonable to expect BMP to continue carrying the enormous expense of

BLM’s ongoing failure to follow cost recovery regulations each year.

       77.     BLM continues to unlawfully interpret and apply the SRP regulations to the

Burning Man Event. Each year, BMP must continue to request that BLM authorize the annual

Event and to pay the requested costs. During this process, BMP always risks cancellation of the

Event if it does not accept BLM’s costs and SRP conditions, regardless of whether they are

unnecessarily onerous, impractical, unexpected, unjustified, or excessive in nature.

       78.     The Department’s combination of sole authority over permit issuance, cost

recovery, and cost recovery appeals places it in a position of largely unchecked power over

permittees of public lands such as BMP. BLM’s abuse of that authority creates an institutional bias




                                                24
        Case 1:19-cv-03729-DLF Document 21 Filed 08/07/20 Page 25 of 27




against BMP that not only unreasonably burdens BMP, but also threatens the very future of the

Burning Man Event and lawful recreation activities on public lands in general.

       79.     Absent intervention, Defendants are free to continue assessing unjustified costs and

engaging in other prejudicial conduct towards BMP with no regard for the Cost Recovery

Requirements, as cumulative damage to BMP only continues to increase, thereby effectively

eliminating BMP’s ability to obtain warranted relief and threatening access to the public lands.

       CAUSE OF ACTION: DEFENDANT BUREAU OF LAND MANAGEMENT’S
       ASSESSMENT OF EXCESSIVE AND UNJUSTIFIED COSTS THROUGH THE
       BURNING MAN SRP FOR THE EVENTS HELD FROM 2015 THROUGH 2019
       CONSTITUTE AN UNLAWFUL ABUSE OF AGENCY DISCRETION THAT IS
       ARBITRARY, CAPRICIOUS, AND IN EXCESS OF BLM’S STATUTORY
       AUTHORITY.

       80.     Plaintiffs reallege and incorporate by reference the preceding paragraphs.

       81.     Defendant BLM has exceeded its statutory authority to seek reimbursement for

administrative costs that are reasonably necessary for administration of the Burning Man SRP

through the Cost Recovery Charges because it has imposed excessive costs and has not provided

adequate justification.

       82.     For the annual Events held from 2012 through 2019, BLM assessed Cost Recovery

Charges against BMP that included inflated and excessive costs that are unreasonable and

unwarranted. Despite BMP’s numerous requests for further explanation and supporting

documentation for such costs, BLM failed to provide a “thorough accounting” of requested funds,

as is required by the Cost Recovery Requirements, and has, therefore, failed to provide adequate

justification for costs imposed.

       83.     Defendant BLM has made clear its intent to continue this unlawful practice of

charging excessive costs and failing to provide adequate justification for the costs imposed upon

BMP through the Cost Recovery Charges for future Burning Man Events.


                                                25
            Case 1:19-cv-03729-DLF Document 21 Filed 08/07/20 Page 26 of 27




         84.     Defendant’s unlawful practice has resulted in severe economic injury to BMP,

threatens the continued viability of the Burning Man Event, and threatens to impressible deprive

BMP and participants of the Event access to the public lands.

         85.     Defendant BLM’s Cost Recovery Charges for the 2015, 2016, 2017, 2018, and

2019 Burning Man Events are final agency actions that are subject to review, given that these Cost

Recovery Charges have been made effective pursuant to the Cost Recovery Requirements. 43

C.F.R. § 4.21(c).

         86.     Defendants’ actions described above are made reviewable through the APA and are

arbitrary, capricious, or otherwise not in accordance with law; contrary to constitutional right,

power, privilege or immunity; in excess of statutory jurisdiction, authority, or limitations; without

observance of procedure required by law; short of statutory right; or otherwise in violation of the

APA, 5 U.S.C. § 706(2); and they should therefore be declared unlawful and set aside by this

Court.

         87.     Defendant BLM’s Cost Recovery Charges for the 2015, 2016, 2017, 2018, and

2019 Burning Man Event constitute an unlawful abuse of agency discretion, in excess of statutory

authority, that has caused BMP serious prejudice and injury for which BMP is entitled to re-

compensation.

         88.     Moreover, absent judicial intervention, this unlawful pattern of institutional bias

and imposition of excessive costs will continue year-after-year with each annual Burning Man

Event, for which BMP will be forced to suffer economic injury and seek judicial resolution after-

the-fact.

         89.     BLM’s practice of failing to provide a reasonable accounting of costs as applied to

the Burning Man Event should be declared unlawful and set aside by this Court.



                                                 26
        Case 1:19-cv-03729-DLF Document 21 Filed 08/07/20 Page 27 of 27




                                    PRAYER FOR RELIEF

WHEREFORE, Plaintiffs respectfully request that this Court:

   A. Hold unlawful and set aside BLM’s assessment of unreasonable and unjustified costs in

       the Cost Recovery Charges for the annual Burning Man Events held in each year from

       2015 to 2019;

   B. Compel BLM to reimburse BMP for such unreasonable and unjustified costs that BMP

       was required to pay BLM through the Cost Recovery Charges;

   C. Issue an injunction to prohibit BLM from unlawfully assessing unreasonable or unjustified

       through Cost Recovery Charges for future Burning Man Events by requiring the agency to

       charge only reasonable costs and to provide sufficient detail and justification for all costs;

   D. Award Plaintiffs their costs and reasonable attorney’s fees; and,

   E. Grant such other relief as may be appropriate in the circumstances.



                                      Respectfully submitted this 6th day of July, 2020.

                                              HOLLAND & KNIGHT LLP

                                              By:     /s/ Rafe Petersen
                                                    Bar ID Number: 465542

                                                      Rafe Petersen
                                                      Nicholas W. Targ
                                                      Alexandra E. Dobles
                                                      800 17th Street NW, #1100
                                                      Washington, D.C. 2006
                                                      (202) 419-2481

                                              Attorneys for Plaintiffs Black Rock City LLC and
                                              Burning Man Project




                                                27
